Nicholls, J.
dissenting. Constrained to differ upon a single point from the opinion which has just been delivered, it is a source of satisfaction that my dissent, if erroneous, will exercise *603no influence over the fate of the accused, and that a new trial will be awarded him, though a sense of duty compells me to withhold my concurrence. In all particulars I conceive, that the law has been properly expounded in the opinion of the court, except in sustaining the exception to the statement of the indictment respecting time and place, of which 1 believe the court has taken an improper view.
The indictment, or that part of it which is considered objectionable, is in the following words: “ Of which mortal wound, so given by the said Samuel Kennedy, with the deadly weapon aforesaid, to the said Benjamin Wood Wait, the said Benjamin Wood Wait did then and there suffer and languish, and languishing did live, and, a few hours after, did die of the said mortal wound.” This averment is deemed by the court defective, as not sufficiently descriptive of time and place. It is of opinion that the copulative and is insufficient to connect the time and place with the death, and that the grammatical construction of the sentence, will not support the position assumed in the argument that the then and there, refer to the death. Unable to subscribe to this position, I would observe, that there exists an ellipsis in the sentence, which should be confined grammatically no more to the absence of the words then and there, than to others equally important, and which the most fastidious hypercritic must admit as essential to convey the intended meaning, in that particular which the court considers sufficiently lucid to sustain the indictment. To insert all the words which are left out in this sentence so as to convey the meaning which the court thinks satisfactory, it should read : “ Of which mortal wound so given by the said Samuel Kennedy, with the deadly weapon, aforesaid, to the said Benjamin Wood Wait, the said Benjamin Wood Wait then, and there did suffer and languish, and languishing then and there he the said Benjamin Wood Wait did live, and a few hours after he the said Benjamin Wood Wait did then and there die." Now all the words above which are italicised, are under-derstood, and necessarily understood, to make the sentence grammatically correct, but which to avoid tautology, the genius of the language has rejected, unless it be conceded that the whole sentence is connected together by the copulative and, whose power for this purpose, is palpably as clear in the one case as in the other. Take the same liberty with the sentence by inserting the words then and there as understood, with reference to the death as is necessary to show that the man who languished and died, was Benjamin Wood Wait, (which fact is not stated in the indictment unless the name is thus understood, and which is justified and required by the grammatical and proper construction,) and *604the one averment is as distinctly made as the other; so distinctly made that, it is impossible to mistake the one or the other. But if any lingering doubt should still remain as to the place, where he died, it is abundantly made manifest, by a subsequent part of the indictment viz.: “ And so the grand jurors aforesaid, upon their oaths aforesaid, do say, that the said Samuel Kennedy, on the day aforesaid, at the time and place aforesaid, and in the manner and form aforesaid, feloniously, wilfully and of his malice aforethought, did kill and murder,” &c. Here it is averred (if any doubt remained,) that he murdered Wait at the time and place, aforesaid; the word murder, even when unaccompanied by the words feloniously, wilfully and of his malice aforesaid, comprising both the blow and the death; both must combine to comport with its meaning. Thus to me it appears to be clearly alleged that Wait received the 6low and died at the city of New Orleans, in the parish of Orleans, and on the 29¿A December, 1844; as the only lime or place mentioned in the indictment, are the city of New Orleans, parish of Orleans, the 29th December, 1844, and both stated as descriptive of the arena and epoch of this melancholy occurrence; the words, at the time and place aforesaid, refer to this time and this place, and to no other, as no other is mentioned. I find, therefore, nothing in the grammatical structure of the sentence, which would exclude my construction of the words ; on the contrary much to confirm it.
The legal phasis which the words present, offers nothing to my mind, variant from true grammatical construction. To the decisions of the English judges and English courts, I have been taught to pay great respect and deference ; in fact their intrinsic merit would extract homage from the most unwilling and prejudiced mind ; but I can never forget, that the common law of England is not the common law of Louisiana; that the Legislature, in adopting a code of laws for the prosecution of crimes, had declared (in the act of 1805,) that all the crimes, offences and misdemeanors therein named, shall be taken, intended and construed according to, and in conformity with the common law of England, and the forms of indictment, divested however of unnecessary prolixity, the method of trial, the rules of evidence, and all other proceedings whatsoever, in the prosecution of the said crimes, offences and misdemeanors, changing what ought to be changed, shall be, except as is by this act otherwise provided for, according to the said common law. In the case of The State v. McCoy and others, ante p. 545, this court declared, that the Legislature, in adopting the common law rules of proceeding, method of trial, &c., adopted the system as it existed in 1805, modified, explained and perfected by statutory enactments, so far as those enactments are not found inconsistent with the peculiar *605character and genius of our government and institutions. The common law of England thus purified, modified and pruned, I understand as the law of Louisiana. I am aware that Judge Martin, in the case of The Territory v. Nugent, 1 Mart. 173, in commenting upon the act of 1805, asks: “How shall I ascertain what is unnecessnry prolixity ? If I open the records which have hitherto been decided, I find that what the prosecutor for the Territory calls an unnecessary prolixity, has been held by wise judges an essential averment, the absence of which vitiates the indictment.1’ No doubt he did find it so, and for that very reason, and for no other, did the Legislature pass the act of 1805. Tram-melled by old forms and musty authorities, we know it was a constant source of regret with the English judges, that they were not clothed with authority to disregard and repudiate them, as no longer adapted to the improved and improving mindof the age and country. Sic lex scripta est, was the stubborn and unbending rule to which all their decisions were compelled to conform’; in consequence whereof they were obliged to resort to legal fictions and technical absurdities, for the purpose of avoiding the direct application of most of its requisitions ; many of which have now become obsolete, and have quietly sunk into desuetude, by general acquiescence rather than legislative enactment. To aver that in Louisiana crimes are prosecuted according to the common law of England, is not strictly and critically true. Neither is the refusal of Judge Martin to obey the law, because in similar cases the judges in England and in the United States have not deemed themselves warranted to pass judgment, a good reason for such refusal. He is not borne out by the fact; for never were the judges in England nor in the United States, called on to pass or refuse to pass judgment in any similar case. No such statute as thatof 1805 exists either in England or any of our sisterStates, so that no judge has ever (to my knowledge,) deemed himself unwarranted to pass judgment in any similar case. The refusal of Judge Martin to carry out the law, may be, and no doubt is, an evidence of his modesty, but the reason for the refusal is by no means satisfactory to me. If the Legislature had intended that their courts should only reject what an English court would have considered as unnecessary prolixity, and to preserve inviolate all that these courts considered essential averments, there would have been no necessity for the act of 1805 ; their courts would have been bound to do so without such an act. It could never have been contemplated, that the changes to be made, and the prolixities to be avoided, were those changes and that prolixity which would have been made or avoided in an English court, Gan it, for an instant, be supposed, that the Legislature in pass*606ing this act, had in view only such changes as are enumerated in the judgment of the court,.such as “ not having the fear of God before his eyes,” — “Middlesex, ss : the jurors for our Lord the King,” &c. It is paying but an indifferent compliment to either the Legislature or the judiciary, to suppose so. These changes the English judges would not have hesitated to make, without the sanction of any law upon the subject; such changes they have always made, and are now making. Instead of the phraseology of the indictment in England, being, at this time “ the jurors for our Lord the King,” they have wisely substituted “ the jurors for our Lady the Q,ueen,” or some such formula. This description if changed, a change required to make it conform to truth, mutatis mutandis, would have been made by all our courts without any legislative enactment. The act of 1806, therefore, to me seems intended to apply to a different state of things, and was passed for a different purpose. Great power is no doubt conferred upon the judges, to be exercised with the greatest caution, and not to be resorted to under vain and frivolous pretexts, nor upon all occasions; but it was a power which was necessary to be lodged somewhere. The idea that the Legislature could travel through the whole body of the common law, repudiating here, pruning there, re-enacting this provision and repealing that, is too preposterous to be entertained for a moment. The task was too Herculean ; in fact, it was morally and physically impossible; and yet it was important and absolutely essential that this selection should be made, and the law winnowed from the trash and crudities, with which it was originally and in early ages incorporated. To what body of men then could this august mission have been more safely entrusted than to that of the judiciary, chosen for their supposed erudition and moral worth, and trained by education and practice to the investigation of such matters ? To me it seems that this was not only the proper but the best course to adopt.
This court, and in fact, every court in the State having criminal jurisdiction, have exercised the right conferred by the act of 1805. Does the common law of England authorize new trials in capital cases? Does it justify that liberality of construction, and in many cases, that return to common sense, which every day characterizes their decisions ? Did ever any one hear of an appeal having been taken by the Crown in a criminal case of any description ? Yet these things are done, and rightfully, and legally done in our courts, changing what ought to be changed, by virtue of the act of 1805. This must be so or else we must take the common law, as we find it, for better, for worse, with all its imperfections and absurdities; and, instead of the judges being seated here, gravely examining questions of law, by recourse *607to boohs and authorities, the lists should be opened, and the trial by wager of battle substituted in its stead. The test by the corsned, and the convincing evidence of innocence furnished by the power of walking unscathed and unbnrned. over red hot ploughshares, would be substituted for their present and humane representative, the trial as now known and practised under our law. We must come to this, or my reasoning on the law is right. These features of the common law have never been altered by the Legislature, which adopted it as the law of Louisiana in criminal matters, and according to the opinion of the court, just read, can not be changed or rejected by the judiciary.
I have succinctly endeavored to show, first, that if submitted to the test of the ordinarily accepted signification of the words— their grammatical construction, — the manner in which they would be understood in common parlance — the result would be invariably the same : viz., that the blow was given in the city of New Orleans, parish of Orleans, on the 29th of December, 1844, and that the death happened at the same time and in the same place. The sentence in the indictment descriptive of the offence is a very long one, and to give effect to it, so as to convey the charge, as understood by the court, the copulative conjunction and must be enlisted in the service, and made to fill the same office to connect the sentence, which is denied to it, when sought to be applied to eke out the words then and there (tunc et ibidem) which are I think necessarily understood and implied by the rules of grammar, and thus removing every vestige of doubt as to the meaning of the words. This being the only natural meaning of the words, about which no two men, in the ordinary transactions of life, could entertain a doubt, let us see whether there be any thing arising from technicalities of the law, which would give to-them a different meaning. That arbitrary rule of the common law, which gives to the same words different meanings when applied in cases of felonies, from the meaning they would convey in a case of misdemeanor only, may possess many recommendations to the eye of the felon, though to him convicted of the minor offence, the distinction so unfavorable to his case could scarcely command his assent or approval.
To one not seeking objections, not anxious to detect flaws-where none exist, even in a technical point of view, it seems to me, this indictment is clear and explicit. It avers in the ordinary phraseology of the law, that the blow was inflicted in the city of New Orleans, and parish of Orleans, on the 29th December, 1844, (with all the precision required,) and that a few hours after he died. The smallest subdivision of time known to the law is called a day ; no fractions of a day are noticed, according *608to the maxim, de minimis non curat lex ; that the major includes the minor is a postulate which the .law easily recognizes and adopts ; but, vice versa, the minor can never include the major. Not losing sight of either of these propositions, is 'it not demonstrated, beyond the reach of cavil, that when it is alleged that the blow was given on the 29th,. December, and that a few hours after, the party died, that in the strictness of even technical precision, he must have died on the 29 th, and not on any other day? Had it been intended to aver that he died on the next day, it would have said so — that is, that he died on the next day, or that . he died on the 30th; but having alleged that the wound was inflicted on the 29th, and that he died after a few hours, it admits of no other meaning than that he died on the 29th. To declare that a particular fact happened on a given day of the month, and that, a few hours after, some other fact transpired, tested by any rule which may be adopted, must be understood as circumscribing the two events within the limit of the same day. So when we say a few minutes after twelve o’clock, we never under any circumstances intend to extend the time to one o’clock, nor would any one so understand us. Add to this the .concluding words of the indictment, and to me, it seems impossible that any doubt should remain: “And so the grand jurors aforesaid, upon their oath aforesaid, do say, that the said Samuel Kennedy, the said Benjamin Wood Wait, on the day aforesaid, at the time and place aforesaid, and in the manner and form aforesaid, feloniously, wilfully, and of his malice aforethought, did kill and murder,” &c. The time aforesaid was the 29th December, 1844, (the only time mentioned;) the place aforesaid was, the city of New Orleans, parish of Orleans, the only place mentioned; and the manner aforesaid, by stabbing him with a knife, the only manner mentioned. All this is strictly in conformity to the truth. This explains any latent ambiguity which might be found in the obnoxious sentence. Id certum est, guod cerium reddi potest. I readily concede, that to aver that the stroke took place on two days, as on the first and second of May, or on an impossible day would be fatal; because being impossible it can never be reconciled, nor can truth be converted into falsehood. But my exposition makes it conform to truth in every particular.
For these reasons I am of opinion that the judgment of the inferior court should be confirmed.